                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

CHARLES WARD, JR.,                               )
                                                 )
        Petitioner,                              )
                                                 )        NO. 3:15-cv-01089
v.                                               )
                                                 )        JUDGE RICHARDSON
UNITED STATES OF AMERICA,                        )
                                                 )
        Respondent.                              )
                                                 )


                                  MEMORANDUM OPINION

       Pending is Petitioner Charles Ward, Jr.’s Motion to Vacate, Set Aside, or Correct Sentence.

(Doc. No. 1, “2255 Petition”). For the reasons set forth below, the 2255 Petition will be denied.

       Via the 2255 Petition, Petitioner challenges the sentence imposed in his underlying federal

criminal case (this Court’s Case No. 3:13-cr-00048). In that case, on March 17, 2014, a jury found

Petitioner guilty of the crime of possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1). At sentencing, the sentencing judge enhanced Petitioner’s sentence in

accordance with the Armed Career Criminal Act (18 U.S.C. § 924(e), “ACCA”), because the judge

found that Petitioner had more than the minimum number of “violent felonies” necessary to trigger

an enhanced sentence under the ACCA. Specifically, a defendant convicted of a violation of 18

U.S.C. § 922(g) receives a mandatory minimum 15-year sentence if, prior to the violation, he or

she had at least three previous convictions for a “violent felony” (or “serious drug offense,” though

none appear in this case) committed on occasions different from one another, and the sentencing

judge found that Petitioner had nine such prior “violent felonies.”




                                                 1
       A “violent felony” for purposes of the ACCA is an offense that: (a) has as an element the

use, attempted use, or threatened use of physical force against the person of another; or (b) is

burglary, arson, extortion, involves use of explosives, or otherwise involves conduct that presents

a serious potential risk of physical injury to another. See § 922(e)2(B). The first part of the second

clause is referred to as the “enumerated clause,” while the second (i.e., post-comma) part of the

second clause is referred to as the “residual clause.”

       It is undisputed that Petitioner had the following prior felony convictions and that each

preceded the date of his § 922(g) violation, which occurred on July 12, 2012:

    (a) A 1975 conviction in Tennessee for Robbery;

    (b) A 1975 conviction in Tennessee for Burglary in the 2nd Degree;

    (c) A March 7, 1979 conviction in Tennessee for Armed Robbery with a Deadly Weapon based

       on an August 12, 1978 incident (Davidson County Criminal Court Case No. C3719);

    (d) A March 7, 1979 conviction in Tennessee for Armed Robbery with a Deadly Weapon based

       on an August 22, 1978 incident (Davidson County Criminal Court Case No. D3648);

    (e) A March 3, 1983 conviction in Tennessee for Armed Robbery (imposed in Davidson

       County Criminal Case No. D0973) based on a July 19, 1982 incident;

    (f) A March 3, 1983 conviction (also imposed in Case No. D0973) in Tennessee for Armed

       Robbery based on a July 23, 1982 incident;1



1
  As far as the Court can tell, it is not clear from the Presentence Report (“PSR”) from the
underlying criminal case that any of the listed four armed robbery convictions were specifically
for armed robbery with a deadly weapon. But both parties state that the armed robbery convictions
in Case No. 0973 and Case No. C3719 in fact were. (Doc. No. 1 at 13; Doc. No. 27 at 3). As for
the fourth armed robbery conviction (Case No. 3648), the Government claims it was also, although
the Court does not see where Petitioner has agreed to that. In any event, as indicated below, a
conviction for armed robbery, whether or not for armed robbery with a deadly weapon, counts as
an ACCA predicate, and so this issue is immaterial.


                                                  2
     (g) A 1995 conviction in Tennessee for Aggravated Robbery;

     (h) A 2007 conviction in Kentucky for Robbery in the 2nd Degree;

     (i) A 2007 conviction in Kentucky for Robbery in the 2nd Degree.

I.      INEFFECTIVE ASSISTANCE OF COUNSEL CLAIMS

        Petitioner first alleges ineffective assistance of counsel. Counsel is ineffective if and only

if counsel did not meet an objective standard of reasonableness under prevailing professional

norms, and this performance resulted in prejudice for the defendant. Strickland v. Washington, 466

U.S. 668 (1984).

        As his first ineffective-assistance-of-counsel theory, Petitioner argues that his counsel was

ineffective for failing to object at sentencing to the counting, as predicates towards the ACCA

minimum of three violent felonies, of his two 1979 Tennessee robbery convictions and his two

Kentucky robbery convictions. Petitioner argues (and claims that his counsel was ineffective at

sentencing for not arguing) that under Tenn. R. Crim. P. 32(c)(3)(C), his 1983 Tennessee armed

robbery conviction(s) in Case No. C3719 should have run consecutively, rather than concurrently,

with his 1979 Tennessee armed robbery conviction in Case No. C3719.2 The Government counters

by asserting—albeit rather cursorily and while operating under a misunderstanding as to what

Petitioner really was arguing3—that a complaint about the sentencing on two robberies, even if


2
  This seems an unlikely complaint from Petitioner, who at the time presumably (unless the Court
is missing something) would have greatly preferred concurrent sentencing to consecutive
sentencing. And yet Petitioner has indeed aired this grievance in attacking the counting of his 1979
convictions as predicates under the ACCA.
3
  It appears that Petitioner’s counsel, and then the Government in turn, have misapprehended what
Petitioner was arguing here in his original pro se Petition. Each claims that Petitioner was
complaining about the sentencing on his two 1979 armed robbery convictions. (Doc. No. 26 at 2
(citing Doc. No. 1 at 13; Doc. No. 27 at 4). In fact, he was not, but rather lodging the complaint as
the Court has described it above. (Doc. No. 1 at 13-14). Among other things, Petitioner’s counsel
apparently has confused Petitioner’s armed robbery convictions on March 7, 1979 with his 1975


                                                  3
valid, would not invalidate either conviction. (Doc. No. 27 at 4). The Government is correct; even

assuming arguendo the possible validity of Petitioner’s complaint, it would not invalidate either

conviction—nor have any impact on whether these convictions are properly counted as ACCA

predicates.

         Petitioner also argues that his counsel was ineffective for failing to challenge his two

Kentucky convictions, arguing that he pled guilty without assistance of counsel, as his attorney at

the time was not barred in Kentucky. However, a Kentucky court has already denied Petitioner’s

claim in this matter. Moreover, as discussed below, Petitioner is subject to an enhanced sentence

under the ACCA even if none of his Kentucky convictions count as predicates. Thus, Petitioner

cannot show that his sentencing attorney’s performance prejudiced him, as required for relief under

Strickland. Therefore, Petitioner cannot show he is entitled to relief on this claim.

II.      CLAIMS BASED ON JOHNSON v. UNITED STATES

         Second, Petitioner claims that Johnson v. United States, 135 S. Ct. 2551 (2015), renders

unconstitutional the counting of some of his prior violent felony convictions as ACCA predicates.

Relatedly, he claims that his counsel’s failure at sentencing to challenge the counting of these

convictions as predicates constituted ineffective assistance of counsel. These claims are without

merit.

         In Johnson, the Supreme Court held that the “residual clause” of the ACCA (i.e., “or

otherwise involves conduct that presents a serious potential risk of physical injury to another.”) is

unconstitutionally vague, striking down this part of the statute. Petitioner argues that Johnson

invalidates the ACCA-predicate status of some of his prior convictions, because they were



conviction (in Case No. 6418) for robbery without a deadly weapon. In counsel’s defense, and in
all seriousness and without meaning to be flip, it is not easy to keep all of Petitioner’s convictions
straight.
                                                  4
considered violent felonies based only on the “residual clause” and do not qualify as violent

felonies under the “elements clause.”

         More specifically, Petitioner challenges the ACCA-predicate status of most if not all of his

Tennessee robbery convictions, which he categorizes as “armed” robberies, an “aggravated”

robbery, and a robbery neither armed nor aggravated. Petitioner candidly acknowledges (Doc. No.

26 at 7) that the Sixth Circuit has held that Tennessee robbery convictions categorically have an

element of force for purposes of the ACCA, specifically based on the first clause of § 922(e)2(B)

(i.e. “has as an element the use, attempted use, or threatened use of physical force against the

person of another. . .”). See United States v. Mitchell, 743 F.3d 1054, 1060 (6th Cir. 2014).

         Petitioner argues that Mitchell should be overturned. However, the Sixth Circuit recently

has refused on multiple occasions to overturn Mitchell, even after the Supreme Court decided

Johnson. See United States v. White, 768 F. App’x 428, 431 (6th Cir. 2019); United States v.

Porter, 765 F. App’x 128, 129 (6th Cir. 2019). It is still the law of this circuit that Tennessee’s

robbery statute, Tenn. Code Ann. § 39-13-401, categorically requires the use of force and qualify

as “violent” felonies under the ACCA.4 White, 768 F. App’x at 431. The same as true (and if

anything even more obviously true) of Tennessee’s aggravated robbery statute, Tenn. Code Ann.

§ 39-13-402. Porter, 765 F. App’x at 129. Therefore, Petitioner’s argument against counting his

Tennessee robbery convictions (and any argument against counting his aggravated robbery

conviction) fails.

         Petitioner makes additional arguments under Johnson regarding his two Kentucky

convictions and his second-degree burglary conviction. However, it is unnecessary to address these


4
  Porter does not address armed robbery specifically. However, the court in Porter makes it clear that “robbery” is a
violent felony, as it reaffirmed Mitchell. Thus, this Court can safely assume that armed robbery is also a violent felony
for purposes of the ACCA.


                                                           5
claims. Even if Petitioner succeeded in proving that his second-degree burglary conviction and

two Kentucky convictions should be overturned, he still would have six prior violent felonies (i.e.

the five Tennessee robbery convictions and the single Tennessee aggravated robbery conviction

enumerated above in (a) and (c)-(g)) and thus still be subject to the mandatory minimum 15-year

sentence under the ACCA.

                                          CONCLUSION

       Petitioner’s Johnson argument fails with respect to all of his Tennessee robbery (or

aggravated robbery) convictions, and he also has failed to show any basis for invalidating any of

them. Thus, even if he could prevail on all of his other arguments, he still would have at least three

qualifying violent felonies under the ACCA, thus rendering application of the ACCA’s mandatory

minimum sentence appropriate. This dooms not only his entitlement to relief directly under

Johnson, but also his entitlement to relief based on ineffective assistance of counsel because he

could not possibly show prejudice under Strickland test based on his counsel’s omission of (futile)

arguments against Petitioner’s qualification for enhanced sentencing under the ACCA. For these

reasons, the 2255 Petition will be denied.

       An appropriate order will be entered.



                                                      ____________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




                                                  6
